This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2012).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0959

                                 State of Minnesota,
                                     Respondent,

                                         vs.

                                       K.K.O.,
                                      Appellant.

                              Filed December 1, 2014
                              Reversed and remanded
                                 Rodenberg, Judge

                             Mower County District Court
                              File No. 50-JV-11-2812

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Kristen Nelson, Mower County Attorney, Aaron Jones, Assistant County Attorney,
Austin, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Susan J. Andrews, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


      Considered and decided by Rodenberg, Presiding Judge; Kirk, Judge; and

Huspeni, Judge.*




*
 Retired judge of the Minnesota Court of Appeals, serving by appointment pursuant to
Minn. Const. art. VI, § 10.
                         UNPUBLISHED OPINION

RODENBERG, Judge

       Appellant K.K.O. challenges the district court’s revocation of appellant’s extended

jurisdiction juvenile (EJJ) designation and its execution of appellant’s stayed prison

sentence. We reverse and remand.

                                          FACTS

       In November 2011, after the district court designated appellant an EJJ, appellant

pleaded guilty to one count of first-degree burglary. Appellant was sentenced to a stayed

48-month prison term and placed on probation until his 21st birthday. One of several

conditions of probation required appellant to complete programming at MCF-Red Wing.

He completed the program and was released from MCF-Red Wing in April 2013 and

remained on probation.

       In July 2013, a probation violation hearing was held. Appellant admitted to

committing misdemeanor theft, missing three appointments with his probation officer,

failing to pay restitution, and forging his mother’s signature on a “release of information”

form. The district court adopted the joint recommendation of the prosecutor and the

probation officer and continued appellant’s probation and EJJ status.

       In March 2014, a second probation violation hearing was held. At this hearing,

appellant admitted, among other violations of his probation, that he failed to pay

restitution, he received citations for speeding which, after remaining unpaid, led to the

suspension of his driver’s license, and he thereafter was cited three times for driving after

suspension.


                                             2
       The district court made the following findings: (1) appellant previously appeared

for violations of his probation and admitted to those violations; (2) another report of

appellant’s violation of probation was filed in March 2014 and appellant admitted those

violations, including failing to adhere to appointments with his probation officer, failing

to pay restitution, and failing to remain law-abiding; and (3) the violations were material.

After making these findings, the district court revoked appellant’s EJJ status and

executed the previously stayed adult sentence of 48 months. This appeal followed.

                                     DECISION

       Appellant argues that the district court failed to make a required finding of fact

concerning whether the need for appellant’s confinement outweighs the policies favoring

probation, citing State v. Austin, 495 N.W.2d 246, 250 (Minn. 1980) and State v. B.Y.,

659 N.W.2d 763, 772 (Minn. 2003). Respondent State of Minnesota concedes that the

district court erred and requests remand for additional findings. We review de novo

whether the district court made the findings required by Austin and B.Y.           State v.

Modtland, 695 N.W.2d 602, 605 (Minn. 2005).

       Minnesota Rule of Juvenile Delinquency Procedure 19.11, subd. 3(C)(1)-(2)

codifies the holding in B.Y. and provides that, if the “probationer admits” violating the

disposition order, the district court “may revoke the probationer’s [EJJ] status,” and, if

the district court decides to execute a stayed sentence after revocation, it “must make

written findings that (a) one or more conditions of probation were violated; (b) the

violation was intentional or inexcusable; and (c) the need for confinement outweighs the

policies favoring probation.” Minn. R. Juv. Delinq. P. § 19.11, subd. 3(C)(1)-(2) (2012).


                                             3
A written finding that “the need for confinement outweighs the policies favoring

probation . . . prevents [a district] court[,] from reflexively revoking probation when it is

established that a defendant has violated a condition of probation.”         Modtland, 695

N.W.2d at 608.

       The district court’s only findings here were that appellant admitted violating

conditions of his probation and that the violations were material. These written findings

do not satisfy the requirements of Minn. R. Juv. Delinq. P. § 19.11, subd. 3(C)(2)(c), as

the district court failed to make a written finding concerning whether the need for

confinement outweighs the policies favoring probation. The district court also failed to

make a written finding concerning whether appellant’s probation violations were

intentional or inexcusable as required by Minn. R. Juv. Delinq. P. § 19.11, subd.

3(C)(2)(b).

       Because the district court did not make the findings required by Minn. R. Juv.

Delinq. P. § 19.11, subd. 3(C)(2), we reverse and remand for further proceedings.

       Reversed and remanded.




                                             4